 

Exhibit 10.1

HYATT HOTELS CORPORATION

Restricted Stock Unit Award

The following sets forth the terms of your Hyatt Hotels Corporation Restricted
Stock Unit (“RSU”) Award.

RSU AWARD:

 

RSUs Grant
Identifier:    [______________]

VESTING SCHEDULE:

 

Grant Date:    [______________] Vesting Schedule and Payment Date:   

Subject to acceleration in certain circumstances, the RSUs vest and are paid on
the following dates (each a “Payment Date”):

 

•     [25% of the RSUs on _____________]

 

•     [25% of the RSUs on _____________]

 

•     [25% of the RSUs on _____________]

 

•     [25% of the RSUs on _____________]

The Restricted Stock Unit Award that is described and made pursuant to this
Restricted Stock Unit Award (this “Award”) is issued under the Amended and
Restated Hyatt Hotels Corporation Long-Term Incentive Plan (as amended from time
to time, the “Plan”). By electronically acknowledging and accepting this Award
within 30 days after the date of the electronic mail notification to you of the
grant of this Award the “Electronic Notification Date”), you agree to be bound
by the terms and conditions herein, the Plan and all conditions established by
the Company in connection with awards issued under the Plan. In order to vest in
the Award you must accept this Award within 30 days of the Electronic
Notification Date. If you fail to accept this Award within 30 days of the
Electronic Notification the Award will be cancelled and forfeited.



--------------------------------------------------------------------------------

 

The following terms and conditions apply to the RSUs granted pursuant to this
Award.

 

Company; Defined Terms:

  

Except as the context may otherwise require, references to the “Company” shall
be deemed to include its subsidiaries and affiliates.

 

To the extent not defined herein, capitalized terms shall have the meanings
ascribed to them in the Plan.

Type of Award:

  

Restricted Stock Units, or RSUs.

 

An RSU entitles the Participant to receive an equal number of shares of Common
Stock at settlement, as described below.

Vesting:

  

The RSUs vest according to the schedule set forth above. RSUs will vest on such
dates only if the Participant remains in continuous Service (as defined below)
with the Company from the Grant Date through such vesting date. “Service” for
purposes of this Award shall mean employment as an Employee, or service to the
Company as a Director or Consultant.

 

Except as provided below, all unvested RSUs will be forfeited upon Termination
of Service. Once vested RSUs will become payable and settled by delivery of
shares of Common Stock, as provided below.

 

Vesting of the RSUs will continue or accelerate in the following circumstances:

 

•       In the event of Termination of Service due to death or Disability (as
defined below), all RSUs will vest in full and become immediately payable. For
this purpose Disability shall mean either (i) the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (ii) the Participant is by reason of any medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under the
Company’s long-term disability or other accident and health plan, or (iii) the
Participant is determined to be totally disabled by the Social Security
Administration.

 

•       In the event of a Change in Control vesting of the RSUs will accelerate
and become payable to the extent provided in Section 12.2(d) of the Plan.

 

•       In the event of Retirement (as defined in the Retirement Policy
Regarding Equity Vesting adopted by Hyatt Hotels Corporation (the “Retirement
Policy”), the RSUs will vest according to the Retirement Policy, but will be
delivered on each Payment Date as provided above.



--------------------------------------------------------------------------------

   As described below, vested and unvested RSUs are subject to cancellation and
forfeiture in the event the Participant engages in certain “detrimental conduct”
(as defined below).

Settlement and Payment of RSUs:

   Except as otherwise provided upon Change in Control, death or Disability,
RSUs shall be settled and shares of Common Stock delivered on the Payment
Date(s) listed above.    Settlement will be accomplished through the issuance of
shares of Common Stock to the Participant equal to the number of RSUs to be
settled and paid. The issuance of shares will be subject to tax withholding, as
provided below.

Dividend Equivalent Rights:

   To the extent that dividends are paid on Common Stock, Participant shall be
entitled to receive with respect to the RSUs, dividend equivalent amounts equal
to the regular cash dividend payable to holders of Common Stock (to the extent
regular quarterly cash dividends are paid) as if Participant were an actual
shareholder with respect to the number of shares of Common Stock equal to his
outstanding RSUs (the “Dividend Equivalents”). Participant’s rights to Dividend
Equivalents shall cease upon forfeiture or payment of the RSUs. The aggregate
amount of such Dividend Equivalents shall be held by the Company, without
interest thereon, and paid to Participant as of the next payroll period after
each Payment Date applicable to the RSUs to which such Dividend Equivalents
relate become payable. Any Dividend Equivalents held by the Company on RSUs
which do not vest, shall be forfeited and retained by the Company.

Tax Withholding:

  

Unless paid in cash by the Participant at the time of settlement, the Company
will deduct or withhold from shares issuable upon settlement of the RSU a number
of shares of Common Stock having a Share Value equal to the amount sufficient to
satisfy the minimum statutory federal, state, foreign and local taxes and any
employment, disability, social welfare or other legally required withholdings.
Notwithstanding anything to the contrary herein, if the tax obligation arises
during period in which the Participant is prohibited from trading under any
policy of the Company or by reason of the Securities Exchange Act of 1934, then
the tax withholding obligation shall automatically be satisfied by the Company
withholding shares of Common Stock.

 

The Participant is encouraged to consult with a tax advisor regarding the tax
consequences of participation in the Plan and acceptance of this Award.

Transferability of RSUs:

   RSUs may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, provided that in the event of the Participant’s death, shares
deliverable or amounts payable with respect to the RSUs shall be delivered or
paid, as applicable, to the Participant’s designated beneficiary. The
Administrator will advise Participants with respect to the procedures for naming
and changing designated beneficiaries.



--------------------------------------------------------------------------------

 

Data Privacy:

   By acceptance of this Award, the Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described below and
in accordance with the Hyatt Global Privacy Policy for Employees. The Company,
its affiliates and the Participant’s employer hold certain personal information,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee tax identification number,
salary, nationality, job title, and any equity compensation grants or Common
Stock awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Participant to a third party with
whom the Participant may have elected to have payment made pursuant to the Plan.
The Participant may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect the Participant’s ability to
participate in the Plan and receive the benefits intended by this Award.

No impact on other rights:

   Participation in the Plan is voluntary. The value of the RSUs is an
extraordinary item of compensation outside the scope of Participant’s normal
employment and compensation rights, if any. As such, the RSUs are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pensions or retirement benefits or similar payments unless specifically and
otherwise provided in the plans or agreements governing such compensation. The
Plan is discretionary in nature and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time. The grant of RSUs under the
Plan is a one-time benefit and does not create any contractual or other right to
receive any other grant of RSUs or other awards under the Plan in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of the grant, the form of award, number of shares
of Common Stock subject to an award, vesting, and exercise provisions, as
relevant.



--------------------------------------------------------------------------------

Effect of Detrimental Conduct:

  

In the event the Participant engages in “detrimental conduct” (as defined
below), the Participant shall forfeit all unvested and/or vested awards which
have not been exercised or otherwise settled under the Plan and all such awards
shall be null and void as of the date such detrimental conduct first occurs.

 

Definition of Detrimental Conduct. The Participant will be deemed to have
engaged in detrimental conduct if in the reasonable, good faith determination of
the Administrator, the Participant has engaged in conduct constituting (1) a
felony; (2) gross negligence or willful misconduct in the performance of
Participant’s duties and responsibilities to the Company; (3) willful violation
of a material Company policy, including, without limitation, any policy relating
to confidentiality, honesty, integrity and/or workplace behavior, which
violation has resulted or may reasonably be expected to result in harm to the
Company, its stockholders, directors, officers, employees or customers;
(4) improper internal or external disclosure or use of confidential information
or material concerning the Company or any of its stockholders, directors,
officers, or employees which use or disclosure has resulted or may reasonably be
expected to result in harm to the Company; (5) publicly disparaging the Company
or any of its stockholders, directors, officers or employees; and/or (6) willful
violation of any material agreements with the Company entered into by the
Participant in connection with or pursuant to the Plan.

 

Determination of Detrimental Conduct. Upon a reasonable, good faith
determination that detrimental conduct has occurred, the Administrator shall
give the Participant written notice, which shall specify the conduct and the
date of the conduct. Any dispute concerning the matters set forth in the notice
shall be decided under the procedures in the Plan.